DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 9, 2020, and November 15, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to because, in Fig. 9 (showing a top plan view of cap 150), it appears that reference character “156” should read --152-- (designating top wall 152 rather than side wall 156, consistent with para. 0051-0053).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not appear to include the reference sign “300” mentioned in the description at para. 0060, line 3, et al.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0005, line 2; para. 0012, line 1; para. 0020, line 4; para. 0046, line 2; and para. 0051, line 3, it appears that each instance of “fillited” should read --filleted--.
In para. 0042, line 5, reference character “102c” after “annular groove” should be deleted, because reference character “102c” is used in the drawings and elsewhere in the specification to denote a cavity within the bottle (see Fig. 1 and para. 0042, line 2).
In para. 0042, last line, “Bottle 11” should read --Bottle 100--.
In para. 0046, line 1, it appears that “annular recess 108” should read --annular recess 106-- (consistent with Fig. 3).
In para. 0046, lines 4 and 5, each instance of “inner surface 114a” should read --inner surface 114b-- (consistent with Fig. 6 and para. 0046, line 3).
In para. 0049, line 3, “cap 200” should read --cap 150-- (consistent with Figs. 7-13 and para. 0050, et al.; reference character “200” is used elsewhere to denote the bottle assembly).
In para. 0051, lines 2-3, it appears that “away top wall” should read --away from top wall--.
In para. 0061, line 5, “bottle 200” should read either --bottle 100-- or --bottle assembly 200--.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 8, 17, and 20 are objected to because of the following informalities:  
In claim 1, line 16; claim 8, line 2; claim 17, line 3; and claim 20, pg. 16, line 1, it appears that each instance of “fillited” should read --filleted--.
In claim 3, a period has been omitted at the end of the claim.
In claim 17, line 1, “for selectively connection” should read either --for selective connection-- or --for selectively connecting--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claim 1, the limitation “outwardly therefrom” in line 7 is unclear, because it is unclear whether “therefrom” means from the base wall, from the concave profile, or from the annular rim. For the purpose of examination “therefrom” will be interpreted in view of Applicant’s disclosure to mean --from the contoured base wall--. Claims 2-16 are rejected in view of their dependency from claim 1.
Claim 17 recites the limitation “the nipple cap” in line 5. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the nipple cap” will be interpreted to mean --the nipple--. Claims 18 and 19 are rejected in view of their dependency from claim 17.
Regarding claim 20, the limitation “outwardly therefrom” in line 16 is unclear, because it is unclear whether “therefrom” means from the base wall, from the concave profile, or from the annular rim. For the purpose of examination “therefrom” will be interpreted in view of Applicant’s disclosure to mean --from the contoured base wall--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kress (US Design Patent No. D240,595, hereinafter Kress).
Regarding claim 17, Kress discloses a cap for selective connection to a bottle (“Container Closure”; see annotated Figs. 2 and 6 below), the cap comprising: a contoured top wall (A) having a concave profile (most clearly shown in Figs. 2 and 6) and defining an outer annular rim (B) and a central nipple (C) projecting upwardly from the top wall (A), wherein the outer annular rim (B) has a filleted (i.e., curved) outer profile (D), wherein the top wall (A) includes an annular recess (E) formed therein and extending completely therearound, and wherein the nipple (C) has a substantially flattened profile (as shown in Figs. 2 and 6) and extends from the top wall (A) thereof by an amount so as to not project beyond a top-most plane of the cap (most clearly shown in Figs. 5-6); and an annular side wall (F) depending from the top wall (A) and tapering from a first diameter (d1) near the top wall (A) to a second diameter (d2), smaller than the first diameter (most clearly shown in Figs. 5-6), at a location spaced from the top wall (A).


    PNG
    media_image1.png
    345
    316
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US Patent Pub. 2009/0194546, hereinafter Lane) in view of Kress.
Regarding claim 1, Lane discloses a bottle assembly (bottle 10, Figs. 1-4, para. 0018, with threaded closure or cap, para. 0019, lines 7-18) comprising: a bottle (10) defining a cavity therein (para. 0017, lines 6-8, “volume capacity”), the bottle (10) having: a central body portion (body 12; para. 0018) including a bottom portion having a first diameter (at D2 in Fig. 2) and a top portion having a second diameter (at transition rib 41, Fig. 2) smaller than the first diameter (clearly shown in Fig. 2); a base portion (28, Figs. 1-4; para. 0023) integral with the central body portion (12 of “one-piece” plastic container 10, para. 0018, lines 1-2; para. 0021, lines 1-4, “unitary construction”), the base portion (28) including a contoured base wall (30) having a concave profile (at central pushup portion 54, Figs. 2-4) defining an annular rim (continuous contact surface 52, Figs. 3-4) and a central nipple (nub 76, Figs. 3-4; para. 0023, lines 13-14) projecting outwardly from the contoured base wall (30); and a neck portion (upper portion 14, para. 0018) integral with the central body portion (12) and disposed opposite to the base portion (28), the neck portion (14) including a cap receiving rim (finish 20 including threaded sidewall 40) for selectively securing a cap thereto (para. 0019, lines 1-18), and a shoulder portion (shoulder region 22) interconnecting the top portion of the central body portion (12) and the cap receiving rim (20). (The examiner notes for clarity of the record that the term “nipple” is interpreted in view of Applicant’s disclosure to mean a protrusion that resembles a nipple, not a regulated opening that functions as a nipple. See nipple 119 in Applicant’s Fig. 6 and nipple 153 in Applicant’s Fig. 11.)
Although Lane teaches that the bottle (10) is intended for use with a cap (para. 0019, lines 7-9, “threaded region 36 provides a means for attachment of a similarly threaded closure or cap”), Lane does not explicitly teach a cap having a contoured top wall and a tapered annular side wall as described in claim 1, lines 14-20. However, Kress discloses a threaded cap for a container (“Container Closure”; see annotated Figs. 2 and 6 above), the cap comprising: a contoured top wall (A) having a concave profile (most clearly shown in Figs. 2 and 6) and defining an outer annular rim (B) and a central nipple (C) projecting upwardly from the top wall (A), wherein the outer annular rim (B) has a filleted (i.e., curved) outer profile (D), wherein the top wall (A) includes an annular recess (E) formed therein and extending completely therearound; and an annular side wall (F) depending from the top wall (A) and tapering from a first diameter (d1) near the top wall (A) to a second diameter (d2), smaller than the first diameter (most clearly shown in Figs. 5-6), at a location spaced from the top wall (A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lane by adding a cap as taught by Kress, in order to close the bottle. 
Regarding claim 2, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further teaches the bottle (10) includes at least one annular groove (32, Fig. 2; para. 0018) formed in an outer surface of the central body portion (12).
Regarding claim 3, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further discloses horizontal ribs (32, Fig. 2; para. 0018) that are distinguishing markings on the bottle (10) and are therefore considered to be indicia as claimed. The examiner notes that the limitation “providing an end user with a suggestion of a level of water to add into the cavity of the bottle” describes an intended use of the indicia. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Lane teaches all of the structural limitations of the bottle, as set forth above, and the indicia/horizontal ribs (32) of Lane are capable of use for providing an end user with a suggestion of a level of water to add into the cavity (e.g., by instructing the user to fill the bottle to the third rib 32). Therefore, the intended use of the indicia does not distinguish the claimed invention from Lane.
Regarding claim 4, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 3. Lane further discloses the indicia/horizontal rib (32, Fig. 2) is formed in the central body portion (12) of the bottle (10; see Fig. 2).
Regarding claim 5, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 4. Lane further discloses the indicia/horizontal rib (e.g., the second or third rib 32 from the bottom, Fig. 2) is located along the central body portion (12) so as to indicate a level which is less than one-half of a total volume of the cavity of the bottle (10).
Regarding claim 6, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane further discloses the base portion (28, Fig. 2) is connected to the bottom portion (of body 12) via an annular recess (lowermost rib 32 adjacent to base 28, Fig. 2).
Regarding claim 7, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 6. Lane further discloses the base portion (28, Fig. 2) includes an annular base corner wall (radial sidewall 50, Fig. 2; para. 0023) interconnecting the annular recess (lowermost rib 32 adjacent to base 28) to the base wall (30).
Regarding claim 8, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 7. Lane further discloses the annular base corner wall (50) of the base portion (28) has a filleted outer profile (see rounded edges of wall 50 in Fig. 2).
Regarding claim 11, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kress further teaches the nipple (C, see annotated Figs. 2 and 6 above) of the cap has a substantially flattened profile and extends from the top wall (A) of the cap by an amount so as to not project beyond a top-most plane of the cap (see Fig. 6).
Regarding claim 12, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Kress is silent with respect to the dimensions of the first diameter (d1, annotated Fig. 6 above), it would have been obvious to one of ordinary skill in the art, when modifying Lane in view of Kress as discussed above, to modify the first diameter of the cap to be 2.0-2.25 inches, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kress further teaches the top wall (A, annotated Figs. 2 and 6 above) and the side wall (F) of the cap together define a cavity therein which is configured to receive a cap receiving rim of a bottle therein (as clearly shown in Fig. 6 and well understood in the art of container closures). When modifying Lane in view of Kress as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to configure the cavity of Kress’ cap to receive the cap receiving rim of the bottle of Lane, in order to fit the cap to the bottle for closing the bottle as described by Lane (Lane, para. 0019, lines 7-11).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Kress, in further view of Siegl (US Patent Pub. 2016/0144551, hereinafter Siegl).
Regarding claim 9, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 8. Lane does not teach an annular recess interconnecting the base wall and the base corner wall. However, in the art of plastic bottles, to solve the problem of strengthening the base portion of a plastic bottle, Siegl teaches a base portion (foot area 53, Fig. 5; para. 0073) including an annular recess (groove-shaped recess 69, Fig. 11; para. 0073, lines 19-20) interconnecting a base wall (at concave area 59, Fig. 6) and a base corner wall (at edge portion 55), wherein the annular recess (69) extends completely around the base portion (see Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding an annular recess as taught by Siegl interconnecting the base wall and the base corner wall and extending completely around the base wall, in order to increase the strength and stability of the bottom of the bottle (Siegl, para. 0024).
Regarding claim 10, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 9. Lane further discloses (Figs. 3-4) the nipple (nub 76) of the bottle (10) has a substantially flattened profile (as shown in Figs. 3-4) and extends from the base wall (54) by an amount so as to not project beyond a bottom-most plane of the base portion (28) of the bottle (10).
Claim 14 is rejected under 35 USC 103 as being unpatentable over Lane in view of Kress, in further view of Gilliam (US Patent No. 9,499,312, hereinafter Gilliam).
Regarding claim 14, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Kress do not teach an adhesive securing the cap to the cap receiving rim of the bottle. However, in the bottle art, Gilliam teaches an adhesive (hot melt adhesive 48, Figs. 6-7, col. 5, lines 17-23; shown in Fig. 10 in twist-off cap application) securing a cap (100, Fig. 10) to a cap receiving rim of a bottle (clearly shown in Fig. 10), in order to form a seal between the bottle and the cap (col. 5, lines 17-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding an adhesive as taught by Gilliam securing the cap to the cap receiving rim of the bottle, in order to form a seal between the cap and the bottle.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Lane in view of Kress, in further view of Johnson et al. (US Patent No. 4,872,573, hereinafter Johnson).
Regarding claim 15, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Kress do not teach the cap being coated in a resin. However, in the bottle cap art, Johnsons teaches (Fig. 4) a cap (10) coated in a resin (outside layer 34 and inside layer 36 of barrier resin; col. 6, lines 35-39), in order to improve the sealing characteristics of the cap (col. 1, lines 25-41; col. 2, lines 13-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by coating the cap in resin, as taught by Johnson, in order to improve the sealing characteristics of the cap.
Claim 16 is rejected under 35 USC 103 as being unpatentable over Lane in view of Kress, in further view of Vihorev (US Patent Pub. 2014/0124471, hereinafter Vihorev).
Regarding claim 16, the modified Lane teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lane and Kress do not teach the outer annular rim of the top wall of the cap or the annular rim of the base portion of the bottle includes a coating of an elastomeric material entirely thereabout. However, in the bottle cap art, Vihorev teaches that it is known to include a coating of an elastomeric material (rubber circle 18, Figs. 4 and 6; para. 0004, 0009, 0014 ) at an outer annular rim of a top wall of a bottle cap, in order to reduce slippage (para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Lane by adding a coating of an elastomeric material as taught by Vihorev on the outer annular rim of the top wall of the cap, in order to reduce slippage when removing the cap.
Claim 18 is rejected under 35 USC 103 as being unpatentable over Kress in view of Johnson.
Regarding claim 18, Kress teaches the claimed invention substantially as claimed, as set forth above for claim 17. Kress does not teach the cap being coated in a resin. However, in the bottle cap art, Johnsons teaches (Fig. 4) a cap (10) coated in a resin (outside layer 34 and inside layer 36 of barrier resin; col. 6, lines 35-39), in order to improve the sealing characteristics of the cap (col. 1, lines 25-41; col. 2, lines 13-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kress by coating the cap in resin, as taught by Johnson, in order to improve the sealing characteristics of the cap.
Claim 19 is rejected under 35 USC 103 as being unpatentable over Kress in view of Vihorev.
Regarding claim 19, Kress teaches the claimed invention substantially as claimed, as set forth above for claim 17. Kress does not teach the outer annular rim of the top wall of the cap includes a coating of an elastomeric material entirely thereabout. However, in the bottle cap art, Vihorev teaches that it is known to include a coating of an elastomeric material (rubber circle 18, Figs. 4 and 6; para. 0004, 0009, 0014 ) at an outer annular rim of a top wall of a bottle cap, in order to reduce slippage (para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kress by adding a coating of an elastomeric material as taught by Vihorev on the outer annular rim of the top wall of the cap, in order to reduce slippage when removing the cap.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Palmer (US Patent No. 4,936,590, hereinafter Palmer) in view of Lane, Kress, and “Kap It: The Original Bottle Flipping Game” (non-patent literature; hereinafter Kap It).
Regarding claim 20, Palmer discloses a game (Figs. 6-8) comprising: a goal board (target case 14 comprising case-target platforms 10, 12; col. 4, lines 3-6) including a first half portion (case-target platform 10) having an outer planar surface (top 18, Fig. 1) and defining a first half cavity portion (open bottom with compartments 30, 32, 34, and 35, Figs. 6-7), the first half portion (10) defining at least one aperture therein (target apertures 16; col. 3, lines 65-68) which is in communication with the first half cavity portion (as shown in Figs. 6-7), and a second half portion (case-target platform 12) hingedly connected (via hinges 38, 40, Figs. 6-7; col. 4, lines 27-32) to the first half portion (10), the second half portion (12) having an outer planar surface (top 18, Fig. 1) and defining a second half cavity portion (open bottom with compartments 30, 32, 34, and 35, Figs. 6-7), wherein, when the game board (14) is in a closed condition (Fig. 8), a complete cavity is defined therein having an interior volume dimensioned to store game components (e.g., discs 36, Fig. 7) therein. The examiner notes that the interior volume of Palmer is understood to be sufficiently large to store at least one bottle and at least one cap.
Palmer does not disclose at least one bottle and at least one cap. However, Lane discloses a bottle (10; Figs. 1-4, para. 0018) defining a cavity therein (para. 0017, lines 6-8, “volume capacity”), the bottle (10) having: a central body portion (body 12; para. 0018) including a bottom portion having a first diameter (at D2 in Fig. 2) and a top portion having a second diameter (at transition rib 41, Fig. 2) smaller than the first diameter (D2; clearly shown in Fig. 2); a base portion (28, Figs. 1-4; para. 0023) integral with the central body portion (12 of “one-piece” plastic container 10, para. 0018, lines 1-2; para. 0021, lines 1-4, “unitary construction”), the base portion (28) including a contoured base wall (30) having a concave profile (at central pushup portion 54, Figs. 2-4) defining an annular rim (continuous contact surface 52, Figs. 3-4) and a central nipple (nub 76, Figs. 3-4; para. 0023, lines 13-14) projecting outwardly from the contoured base wall (30); and a neck portion (upper portion 14, para. 0018) integral with the central body portion (12) and disposed opposite to the base portion (28), the neck portion (14) including a cap receiving rim (finish 20 including threaded sidewall 40) for selectively securing a cap thereto (para. 0019, lines 1-18), and a shoulder portion (shoulder region 22) interconnecting the top portion of the central body portion (12) and the cap receiving rim (20); and Kress discloses a cap (“Container Closure”; see annotated Figs. 2 and 6 above) comprising a contoured top wall (A) having a concave profile (most clearly shown in Figs. 2 and 6) and defining an outer annular rim (B) and a central nipple (C) projecting upwardly from the top wall (A), wherein the outer annular rim (B) has a filleted (i.e., curved) outer profile (D), wherein the top wall (A) includes an annular recess (E) formed therein and extending completely therearound; and an annular side wall (F) depending from the top wall (A) and tapering from a first diameter (d1) near the top wall (A) to a second diameter (d2), smaller than the first diameter (most clearly shown in Figs. 5-6), at a location spaced from the top wall (A). Additionally, the examiner cites Kap It as supporting evidence to show that it was known prior to Applicant’s invention to combine a goal board (see NPL document, pg. 1, Contents, “Playmat”, shown in image on pg. 2) with bottles and caps (pg. 1, Contents, including two bottles and two caps) to be used as projectiles for flipping toward the goal board according to the popular trend of bottle flipping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game board of Palmer with the bottle of Lane and the cap of Kress (e.g., in place of the discs of Palmer), in order to update the game of Palmer to employ the popular trend of bottle flipping. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight (US Patent No. 1,542,063), Crosby et al. (US Patent No. 9,987,538), Martinson (US Patent Pub. 2015/0115532), and Bottle Flip the Board Game (non-patent literature) each disclose a game comprising a goal and at least one bottle for tossing or flipping toward the goal, and are cited here as representative of the state of the art.
Carr (US Patent No. 1,328,711) discloses a game comprising a goal board with first and second half portions hingedly connected to form a complete cavity for storing game components.
Tamarindo (US Patent No. 10,472,133) discloses a container cap including a scallop design, as disclosed but not claimed.
Hestehave (US Design Patent No. D573,031) discloses a bottle assembly comprising a bottle with a concave base wall having a central nipple, and a cap with a filleted outer annular rim and a tapered annular side wall.
DeFelice (US Patent No. 4,053,077, Fig. 5) discloses a container cap comprising a contoured top wall (42) with a concave profile and a central nipple (44) projecting upwardly from the top wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 16, 2022/